Citation Nr: 1133880	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  04-31 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as a lung condition.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967.  

This case was previously before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in North Little Rock, Arkansas, (hereinafter RO).  

In September 2005, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   

The Veteran's claims were initially before the Board in December 2005. At that time, the Board rendered a decision that reopened and remanded the claim for service connection for a bilateral knee disorder and remanded the claim for service connection for an acquired psychiatric disorder.  This decision also denied reopening the Veteran's claims for service connection for chronic obstructive pulmonary disease and a back disorder.  Subsequent to this remand, the RO granted service connection for a bilateral knee disability by rating action dated in February 2006; as such, and notwithstanding the further adjudication of this issue by the Board and discussion of the issue by the Court, this issue is moot.  

The Veteran appealed the Board's December 2005 denials of his claims to reopen to the Court of Appeals for Veterans Claims (hereinafter Court), which vacated the December 2005 decision in part and remanded the Veteran's claims to reopen for further action by the Board.  In December 2006, the Board remanded the Veteran's claims pursuant to the Court's direction.  Following this remand, the claims to reopen and the claim for entitlement to service connection for an acquired psychiatric disorder were denied by the Board in a May 2008 Board decision.  The Veteran appealed this decision to the Court, which in a November 2010 Memorandum Decision vacated the May 2008 Board decision and remanded the claims to the Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its November 2010 Memorandum Decision, the Court found fault with the fact that the May 2088 Board decision did not obtain records of VA treatment dated from January 2006.  It is noted that subsequent to that time and in conjunction with consideration by the RO of other issues not on appeal, records of VA outpatient treatment dated through June 2010 have been obtained.  In order to ensure due process however, the RO will be afforded the first opportunity to adjudicate the claims with consideration of this evidence, and any additional relevant outpatient treatment records obtained pursuant to the development requested below.  See  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Accordingly, the case is REMANDED for the following action:

1.  The RO must associate with the claims files copies of all records of relevant treatment by VA (Little Rock VA Medical Center) dated since January 2006, that have not already been obtained.  

2.  Thereafter, the claims must be readjudicated by the RO with consideration of the additional relevant treatment records received since January 2006.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


